     Case 4:18-cv-00123 Document 310 Filed on 02/12/21 in TXSD Page 1 of 16




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF TEXAS
                            HOUSTON DIVISION


UNITED STATES OF AMERICA, the STATE          )
OF TEXAS, the STATE OF COLORADO, the         )
STATE OF INDIANA, the STATE OF IOWA,         )
the STATE OF MINNESOTA, the STATE OF         )
NEW MEXICO, the STATE OF TENNESSEE,          )
the STATE OF WASHINGTON, ex rel.             )
HICHEM CHIHI,                                )
                                             )
                   Plaintiff-Relator,        )
                                             )     Civil Action No. 4:18-cv-
             v.                              )     00123
CATHOLIC HEALTH INITIATIVES;                 )
CHI-ST. LUKE’S HEALTH; BAYLOR                )
COLLEGE OF MEDICINE; MEDCARE                 )
BAYLOR; BONE AND JOINT CLINIC OF             )
HOUSTON; GREATER HOUSTON                     )
GASTROENTEROLOGY; HOUSTON                    )
THYROID & ENDOCRINE SPECIALISTS;             )
KIDNEY ASSOCIATES; KIDNEY AND                )
HYPERTENSION CONSULTANTS;                    )
LEACHMAN CARDIOLOGY ASSOCIATES;              )
PULMONARY CRITICAL CARE & SLEEP              )
MEDICINE CONSULTANTS; SURGICAL               )
ASSOCIATES OF TEXAS; TEXAS                   )
ENDOCRINOLOGY GROUP; THE CENTER              )
FOR ENT; CRISTINA BOCCALANDRO,               )
M.D.; LAZARO CHEREM, M.D.; ALBERTO           )
COLAMAR, M.D.; CARL DAHLBERG, M.D.;          )
BRIAN DOUGLAS, M.D.; FAREED ELHAJ,           )
M.D.; IRVING FISHMAN, M.D.; ALAN             )
HOFFMAN, M.D.; RICHARD HUNG, M.D.;           )
MEDHAVI JOGI, M.D.; MARCIA KATZ,             )
M.D.; ZVONIMIR KRAJCER, M.D.; DEWITT         )
LEACHMAN, M.D.; JAMES                        )
LIVESAY, M.D.; ALBERTO LOPEZ, M.D.;          )
ANDRES MESA, M.D.; RON MOSES, M.D.;          )
ISAAC RAIJMAN, M.D.; JOSE FERNANDO           )
SANTACRUZ, M.D.; NAVNEET SINGH,              )


76519699.4
     Case 4:18-cv-00123 Document 310 Filed on 02/12/21 in TXSD Page 2 of 16




M.D.; RAMACHANDRA SISTA, M.D.;                  )
OTHER UNKNOWN DEFENDANT                         )
DOCTORS,                                        )
                                                )
                     Defendants.                )


THE CHI DEFENDANTS’ AND PROVIDER DEFENDANTS’ JOINT RESPONSE
                  TO THE STATE OF TEXAS’S
               SECOND STATEMENT OF INTEREST

         Defendants Catholic Health Initiatives and CHI-St. Luke’s Health (the “CHI

Defendants”) and Defendants Baylor College of Medicine, Baylor Medcare, Bone and

Joint Clinic of Houston, Greater Houston Gastroenterology, Houston Thyroid &

Endocrine Specialists, Kidney Associates, Kidney and Hypertension Consultants,

Leachman Cardiology Associates, Pulmonary Critical Care & Sleep Medicine

Consultants, Surgical Associates of Texas, Texas Endocrinology Group, and The Center

for ENT (“Provider Group Defendants”), and Cristina Boccalandro, M.D., Lazaro

Cherem, M.D., Alberto Colamar, M.D., Carl Dahlberg, M.D., Brian Douglas, M.D.,

Fareed Elhaj, M.D., Irving Fishman, M.D., Alan Hoffman, M.D., Richard Hung, M.D.,

Medhavi Jogi, M.D., Marcia Katz, M.D., Zvonimir Krajcer, M.D., Dewitt Leachman,

M.D., James Livesay, M.D., Alberto Lopez, M.D., Andres Mesa, M.D., Ron Moses,

M.D., Isaac Raijman, M.D., Jose Fernando Santacruz, M.D., Navneet Singh, M.D., and

Ramachandra Sista, M.D. (the “Provider Defendant Physicians,” together with the

Provider Group Defendants, “Provider Defendants”) (all collectively “Defendants”),

respectfully submit this Joint Response addressing the Second Statement of Interest

(“SSOI”) filed by the State of Texas (the “State”) based on the CHI Defendants’ and


                                          2
76519699.4
     Case 4:18-cv-00123 Document 310 Filed on 02/12/21 in TXSD Page 3 of 16




Provider Defendants’ Motions to Dismiss Relator Hichem Chihi’s (“Relator”) Second

Amended Complaint (“SAC”).

                                    INTRODUCTION

         In its SSOI, the State correctly frames the question presently before this Court:

whether the arguments advanced by Defendants for dismissal of Relator’s federal False

Claims Act (“FCA”) causes of action under Rule 12(b)(6) and Rule 9(b) apply to the

Texas Medicaid Fraud Prevention Act (“TMFPA”) causes of action, “where the TMPFA

does not mirror the FCA nor require presentation of a false claim to establish liability.”

See Dkt. 308 at 2.

         The answer to this question is unequivocally yes, despite the SSOI leaving the

misimpression that the FCA and TMFPA’s language must be identical in all

circumstances for Defendants’ arguments to warrant dismissal under both statutes. For

the reasons set forth below, and those included in the CHI Defendants’ prior Response to

the State of Texas’s Statement of Interest [Dkt. 211] (the “Prior Response”) and the other

Defendants’ prior Responses to the State of Texas’s Statement of Interest [Dkt. 219, 226,

232] – which Defendants incorporate by reference here – the Court can (and should)

dismiss Relator’s TMFPA causes of action based on many of the arguments advanced in

connection with Relator’s FCA causes of action.         Nothing in the SSOI compels a

different result.

    1. The FCA and TMFPA prohibit “substantially the same conduct.”

         As explained in the Prior Response, the TMFPA “contains analogous provisions

[to the FCA] prohibiting substantially the same conduct in the context of the State’s

                                             3
76519699.4
     Case 4:18-cv-00123 Document 310 Filed on 02/12/21 in TXSD Page 4 of 16




Medicaid program.” Dkt. 211 at 1-3; United States ex rel. Carroll v. Planned Parenthood

Gulf Coast, Inc., 21 F. Supp. 3d 825, 831 (S.D. Tex. 2014).             This common sense

approach is supported by a wealth of prior decisions that discussed the overlap between

the FCA and TMFPA, and routinely analyzed the two statutes’ substantive requirements

in tandem. Dkt. 211 at 2-3 (citing cases); Dkt. 303 at 48 (same).

         The history of the TMFPA – which was modeled after the FCA and has been

certified as compliant with the Deficit Reduction Act (“DRA”) because it contains

provisions that “establish[] liability to the State for false or fraudulent claims described in

section 3729 of title 31 [the federal FCA],” – also demonstrates the common purpose,

requirements and language of the FCA and TMFPA. See, e.g., Texas Bill Analysis, H.B.

889, March 21, 2007; 42 U.S.C. § 1396h (2012) [emphasis added]; Dkt. 211 at 2-3.

Further, because the TMFPA meet the DRA requirements, Texas is allowed to retain an

increased share of Medicaid recoveries under the FCA. See In re Xerox Corp., 555

S.W.3d 518, 539 (2018) (citing Letter from Daniel R. Levinson, Inspector Gen., Office of

Inspector Gen., Dep’t of Health & Human Servs., to Ken Paxton, Office of the Att’y

Gen.,           State          of           Tex.           (Dec.           28,          2016)

https://oig.hhs.gov/fraud/docs/falseclaimsact/Texas.pdf) (“[T]he TMFPA currently meets

the requirements to receive an increased share of the civil penalties authorized under the

federal False Claims Act.”). Texas cannot on the one hand retain those added benefits

because of its similarities to the FCA (i.e., establishes liability to the State for false or

fraudulent claims described by the FCA), while on the other hand distance itself from the

FCA by arguing that the TMFPA is an entirely distinct creature of Texas law.

                                              4
76519699.4
     Case 4:18-cv-00123 Document 310 Filed on 02/12/21 in TXSD Page 5 of 16




         To be clear, neither the CHI Defendants nor the Provider Defendants have claimed

that the FCA and TMFPA are “identical” or that the language in each statute mirrors the

other. Dkt. 211 at 1-2; Dkt. 302 at 34 (“The TMFPA is modeled after and interpreted in

similar fashion to the FCA and, as such, Relator’s failure to state a claim under the FCA

also constitutes a failure to state a claim under the TMFPA.”) [emphasis added]; Dkt. 303

at 48 (“These state law claims fail on the same grounds discussed above, as the TMFPA’s

provisions are largely analogous to the federal FCA.”) [emphasis added]. Defendants

also acknowledge that the scope of the TMFPA can be broader than the FCA in certain

situations. See, e.g., Dkt. 303 at 49.

         But even recognizing the differences between the FCA and TMFPA – or that the

TMFPA’s scope can sometimes exceed the FCA’s – does not mean Defendants’ FCA-

related arguments cannot lead to dismissal of Relator’s TMFPA causes of action, as the

State incorrectly suggests. Dkt. 308 at 4. The vast majority of Defendants’ arguments in

their motions to dismiss (as described in Section 2 below) address the significant defects

in Relator’s SAC, as Relator fails to plausibly allege a fraud scheme, let alone alleging it

with particularity, as Relator must pursuant to Rules 12(b)(6) and 9(b). Dkt. 302 at 7-26,

30-33; Dkt. 303 at 16-25.

         Notably, Relator fails to allege facts with any particularity to support that even one

claim was submitted to Medicaid as a result of the purported scheme, and instead

generically alleges that “Medicare and Medicaid” claims were submitted. See, e.g., SAC,

¶¶ 175, 179, 180, 181. These types of unsupported, conclusory allegations, among

numerous other defects in the SAC, are not mere technical problems where the

                                               5
76519699.4
     Case 4:18-cv-00123 Document 310 Filed on 02/12/21 in TXSD Page 6 of 16




differences in the exact language or scope between the FCA and TMFPA are material.

Instead, they speak to the heart of Relator’s case and why he fails to sufficiently allege

facts to support that the Defendants violated either the federal Anti-Kickback Statute

(“AKS”) or the Physician Self-Referral Law (“Stark Law”), two of the predicate acts of

Relator’s FCA and TMFPA causes of action.

         Even in one area of potential difference between the FCA and TMFPA (the

presentment requirement), the State glosses over the fact that three of Relator’s five

TMFPA causes of action, require a false record or statement to trigger liability. See Tex.

Hum. Res. Code §§ 36.002(1), (4)(B) and (12); Dkt. 274 ¶¶ 325-329, 335-339, 340-344.

For those claims, there is an even stronger argument that the FCA and TMFPA

substantially overlap, and that Defendants’ FCA arguments can lead to dismissal of the

TMFPA claims.

         In sum, the Court should acknowledge the substantial similarities between the

FCA and TMFPA and apply Defendants’ FCA-based arguments to Relator’s TMFPA

claims, even where the two statutes’ plain language or scope are not identical.

    2. Defendants’ arguments addressing Relator’s inability to plead a FCA
       predicate act violation also apply to his TMFPA claims.

         Each of Relator’s five TMFPA counts necessarily relies on predicate act violations

of the AKS, Stark Law or Texas anti-kickback statute (“Texas AKS”),1 and without

sufficiently alleging them, both his FCA and TMFPA causes of action fail. The majority

of the Defendants’ arguments in their motions to dismiss address Relator’s failure to

1
  As used in this Response, the Texas AKS refers to Tex. Hum. Res. Code § 32.039(b),
not the TMFPA or Tex. Hum. Res. Code § 36.002(13).

                                             6
76519699.4
     Case 4:18-cv-00123 Document 310 Filed on 02/12/21 in TXSD Page 7 of 16




adequately plead those predicate act violations and apply to both Relator’s FCA and

TMFPA counts. Dkt. 302 at 7-26, 30-33; Dkt. 303 at 16-25.

         For example, Defendants contend that Relator has failed to sufficiently plead that:

(i) the Provider Defendants had knowledge of the alleged scheme [Dkt. 303 at 16-25]; (ii)

the CHI Defendants provided illegal remuneration to referring physicians, including the

Provider Defendants [Dkt. 302 at 10-26]; (iii) the CHI Defendants acted with the

requisite scienter, assuming that any remuneration was paid to referring physicians, id.;

or (iv) there was Stark Law financial relationship between the referring Provider

Defendant Physicians and the CHI Defendants, or that a Medicare or Medicaid patient

referral was made by the Provider Defendant Physicians to the CHI Defendants for

designated health services. [Dkt. 302 at 30–33; Dkt. 303 at 27-30]. These deficiencies

go to the core of the purportedly unlawful conduct by Defendants, not to Relator’s failure

to demonstrate the submission of actual claims, “materiality,” or “causation,” where

differences between the FCA and TMFPA may exist.

    3. Violations of the Texas AKS require more than “knowing” conduct.

         Relator’s ability to demonstrate TMFPA liability under Tex. Hum. Res. Code §

36.002(13) first requires Relator to plausibly plead a predicate act violation of the Texas

AKS. Because the TMFPA and Texas AKS are separate laws with distinct requirements,

the differences in the culpable mental states to allege or prove a violation of each statute

are material. While the TMFPA only requires that a party act “knowingly” to trigger a

violation, the same is not true of the Texas AKS. Dkt. 211, at 5-6. Of note, TMFPA’s

“knowingly” standard comprise mere recklessness or conscious indifference. Tex. Hum.

                                              7
76519699.4
     Case 4:18-cv-00123 Document 310 Filed on 02/12/21 in TXSD Page 8 of 16




Res. Code § 36.0011(a). Despite this, the State argues for a single threshold governing

scienter – “knowing” conduct – under both the TMFPA and Texas AKS. Dkt. 308 at 5.

There are several problems with the State’s position and the arguments advanced in its

SSOI.

         First, as explained in the Prior Response, the legislative history of the TMFPA

recognizes that: (i) the 2007 amendment which added Section 36.002(13) was enacted to

ensure that violations of the Texas AKS were also violations of the TMFPA; and (ii)

Section 32.039(b) is essentially coextensive with the federal AKS for purposes of FCA

liability. Dkt. 211 at 5. In its SSOI, the State does not contest these realities.

         Second, though the State takes issue with Defendants’ reliance on United States ex

rel. King, et al. v. Solvay S.A, because the court was “interpret[ing] conduct that occurred

prior to the TMFPA’s 2007 amendment adding Unlawful Act No. 13,” the quote included

in the Prior Response explicitly applied to the court’s view of the TMFPA after the 2007

amendment. United States ex rel. King, et al. v. Solvay S.A., et al., No. H-06-2662, 2015

WL 8480148, at *6-7 (S.D. Tex. Dec. 10, 2015) (“Since both the post–2007 TMFPA and

the US AKS require intentional conduct on the part of the entity violating the AKS for

liability to attach, there is no relevant difference for the purposes of the issues addressed

by the instant motion.” [emphasis added]).

         Third, the State points to Texas Human Resource Code § 32.039(a)(4) to support

its argument that “proof of the person’s specific intent to defraud is not required” under

the Texas AKS. But Section 32.039(a)(4) provides the definition of the phrases “should

know” or “should have known,” and does not define an overarching intent standard of all

                                               8
76519699.4
     Case 4:18-cv-00123 Document 310 Filed on 02/12/21 in TXSD Page 9 of 16




potential violations of Section 32.039(b). This should be apparent, because while some

prohibited conduct under Section 32.039(b) includes the phrase “should know” or

“should have known,” many of the provisions in the Texas AKS do not, rendering

Section 32.039(a)(4)’s definition inapplicable. See Tex. Hum. Res. Code § 32.039(b).

                                    CONCLUSION

         Defendants respectfully request the Court consider and apply the argument made

in their motions to dismiss the SAC under Rule 12(b)(6) and Rule 9(b) addressing Relator

FCA causes of action, to Relator claims under the TMFPA when, and where appropriate,

for the reasons set forth above.




                                            9
76519699.4
    Case 4:18-cv-00123 Document 310 Filed on 02/12/21 in TXSD Page 10 of 16




Dated: February 12, 2021      Respectfully submitted,

                              POLSINELLI PC

                              Counsel for Catholic Health Initiatives
                              and CHI St. Luke’s Health

                              By: /s/ Brian F. McEvoy
                                  Brian F. McEvoy
                                  Attorney-In-Charge
                                  Georgia State Bar No. 490845
                                  (Admitted Pro Hac Vice)
                                  1201 West Peachtree Street
                                  Atlanta, GA 30309
                                  (404) 253-6021 (Direct)
                                  (404) 253-6060 (Facsimile)
                                  bmcevoy@polsinelli.com

                                   Asher D. Funk
                                   Illinois State Bar No. 6295022
                                   Federal ID No. 3138175
                                   150 N. Riverside Plaza, Suite 3000
                                   Chicago, IL 60606
                                   (312) 873-3635 (Direct)
                                   (312) 819-1910 (Facsimile)
                                   afunk@polsinelli.com

                                   Kevin M. Coffey
                                   Illinois State Bar No. 6303073
                                   (Admitted Pro Hac Vice)
                                   150 N. Riverside Plaza, Suite 3000
                                   Chicago, IL 60606
                                   (312) 873-2986 (Direct)
                                   (312) 819-1910 (Facsimile)
                                   kcoffey@polsinelli.com



                              REED SMITH LLP

                              Counsel for Defendants Baylor
                              College of Medicine and Baylor


                                      10
76519699.4
    Case 4:18-cv-00123 Document 310 Filed on 02/12/21 in TXSD Page 11 of 16




                              College of Medicine Healthcare,
                              d/b/a Baylor Medcare,
                              Ramanchandra Sista, M.D.,
                              Marcia Katz, M.D.

                              By: /s/ Sara A. Brinkmann
                                   Sara A. Brinkmann, of counsel
                                   Texas Bar No. 24069919
                                   Reed Smith LLP
                                   811 Main Street, Suite 1700
                                   Houston, Texas 770002
                                   (713) 469-3647
                                   Fax: (713) 469-3899
                                   sbrinkmann@reedsmith.com

                                  Frederick Robinson
                                  District of Columbia      Bar    No.
                                  367223
                                  Admitted Pro Hac Vice
                                  Attorney-in-Charge

                                  Reed Smith LLP, of counsel
                                  1301 K Street, N.W
                                  Suite 1000--East Tower
                                  Washington, D.C. 20005-3373
                                  (202) 414-9259
                                  Fax: (202) 414-9299
                                  FRobinson@reedsmith.com



                              SEYFARTH SHAW LLP

                              Counsel for Defendant Bone and Joint
                              Clinic of Houston

                              By: /s/ Christopher D. DeMeo
                                  Christopher D. DeMeo
                                  Attorney-in-Charge
                                  Texas Bar No. 00796456
                                  SEYFARTH SHAW LLP, of counsel
                                  cdemeo@seyfarth.com
                                  Kay J. Hazelwood, of counsel

                                      11
76519699.4
    Case 4:18-cv-00123 Document 310 Filed on 02/12/21 in TXSD Page 12 of 16




                                  Texas Bar No. 09310450
                                  S.D. Texas I.D. No. 1002170
                                  khazelwood@seyfarth.com
                                  700 Milam, Suite 1400
                                  Houston, TX 77002
                                  Telephone: (713) 225-0292
                                  Facsimile: (713) 225-2340



                              SCOTT, CLAWATER & HOUSTON,
                              L.L.P.

                              Counsel for Defendants Surgical
                              Associates of Texas, P.A. and James
                              Livesay, M.D.

                              By: /s/ Wayne Clawater
                                   Wayne Clawater
                                   Attorney-in-Charge
                                   SBN 04328500
                                   Federal ID: 10151
                                   Direct Dial: 713-579-1522
                                   wclawater@schlawyers.com
                                   Debra L. Elmore, of counsel
                                   SBN 17531950
                                   Federal ID: 612313
                                   delmore@schlawyers.com
                                   2727 Allen Parkway, Suite 500
                                   Houston, Texas 77019
                                   713.650.6600
                                   713.599-1999 Fax



                              QUINTAIROS, PRIETO,               WOOD
                              AND BOYER, P.A.

                              Counsel for Defendants Houston
                              Thyroid & Endocrine Specialists,
                              Medhavi Jogi, M.D., Fareed Elhaj,
                              M.D., Lazaro Cherem, M.D., and Brian
                              Douglas, M.D.

                                      12
76519699.4
    Case 4:18-cv-00123 Document 310 Filed on 02/12/21 in TXSD Page 13 of 16




                              By: /s/ Ryan Wozny
                                  Ryan Wozny
                                  Attorney-in-Charge
                                  State Bar No. 24045265
                                  Quintairos, Prieto, Wood and
                                  Boyer, P.A., of counsel
                                  ryan.wozny@qpwblaw.com
                                  Megan Nguyen, of counsel
                                  State Bar No. 24092899
                                  megan.nguyen@qpwblaw.com
                                  1700 Pacific Avenue, Suite 4545
                                  Dallas, Texas 75201
                                  (214) 754-8755 (Telephone)
                                  (214) 754-8744 (Telecopier)


                              GERMER         BEAMAN    &    BROWN
                              PLLC

                              Counsel for Defendants Leachman
                              Cardiology     Associates,  Zvonimir
                              Krajcer, M.D., Dewitt Leachman, M.D.
                              and Alberto Lopez, M.D.

                              By: /s/ Chad Geisler
                                  R. Chad Geisler
                                  Attorney-in-Charge
                                  James B. Hicks, of counsel
                                  Germer Beaman & Brown PLLC,
                                  of counsel
                                  One Barton Skyway
                                  1501 S Mopac Expy, Suite A400
                                  Austin, Texas 78746
                                  (512) 472-0288
                                  (512) 472-0721 Fax
                                  cgeisler@germer-austin.com
                                  jhicks@germer-austin.com


                              LUCCIA & EVANS, L.L.P.

                              Counsel    for   Defendants   Naavneet

                                        13
76519699.4
    Case 4:18-cv-00123 Document 310 Filed on 02/12/21 in TXSD Page 14 of 16




                              Singh, M.D., Kidney and Hypertension
                              Consultants, Kidney Associates, Greater
                              Houston Gastroenterology, and Isaac
                              Raijman, M.D.


                              By: /s/ Frank N. Luccia
                              Frank N. Luccia
                                   Attorney-in-Charge
                                   SBN 12664400
                                   SDBN 10384
                                   LUCCIA & EVANS, L.L.P., of
                                   counsel
                                   fnluccia@luccia-evans.com
                                   Lauren M. Virene, of counsel
                                   SBN 24087980
                                   SDBN 2166180
                                   lvirene@luccia-evans.com
                                   8 Greenway Plaza, Suite 1450
                                   Houston, Texas 77046
                                   (713) 629-0002 / Fax (713) 629-
                                   0004


                              SCOTT, CLAWATER & HOUSTON,
                              L.L.P.

                              Counsel for Defendants, Pulmonary
                              Critical Care and Sleep Medicine
                              Consultants, Inc., Carl Dahlberg, M.D.,
                              Alberto Colomer, M.D., Jose Santacruz,
                              M.D. and Andres Mesa, M.D.

                              By: /s/ John P. Scott
                                  John P. Scott
                                  Attorney-in-Charge
                                  State Bar No. 17901900
                                  Federal I.D. 1878
                                  Direct telephone no. 713-579-1505
                                  Email: jscott@schlawyers.com
                                  SCOTT, CLAWATER &
                                  HOUSTON, L.L.P., of counsel
                                  2727 Allen Parkway, Suite 500

                                      14
76519699.4
    Case 4:18-cv-00123 Document 310 Filed on 02/12/21 in TXSD Page 15 of 16




                                   Houston, Texas 77019
                                   (713) 650-6600
                                   (713) 579-1599 Fax


                              SCOTT, CLAWATER & HOUSTON,
                              L.L.P.

                              Counsel for Alan Hoffman, M.D., Irving
                              Fishman, M.D., Cristina Boccalandro,
                              M.D., Texas Endocrinology Group,
                              P.A., Ron Moses, M.D., Richard Hung,
                              M.D., and the Center for ENT.

                              By: /s/ Sam Houston
                                    Sam Houston
                                    Attorney-in-Charge
                                    Scott, Clawater & Houston,
                                    L.L.P., of counsel
                                    2727 Allen Parkway, Suite 500
                                    Houston TX 77019
                                    (713) 650-6600 ext. 117
                                    (713) 579-1517 DIRECT
                                    (713) 822-5262 MOBILE
                                    (713) 579-1599 FAX
                                    shouston@schlawyers.com




                                      15
76519699.4
   Case 4:18-cv-00123 Document 310 Filed on 02/12/21 in TXSD Page 16 of 16




                            CERTIFICATE OF SERVICE

      I hereby certify that on the 12th day of February, 2021, a true and correct copy of

the foregoing was electronically served on counsel for all parties properly registered to

receive notice via the Court’s CM/ECF system.


                                          /s/ Brian F. McEvoy
                                         Attorney for CHI Defendants
